ORDER
PER CURIAM.
On consideration of the certified order and opinion of the Virginia State Bar Disciplinary Board revoking respondent’s li-cence to practice law, this court’s March 19, 2012, order suspending respondent pending further action of the court and directing her to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), and it further appearing that respondent has previously been suspended by this court and remains suspended, see In re Brackett, 991 A.2d 799 (D.C.2010), it is
ORDERED that Barbara L. Brackett is hereby disbarred from the practice of law in the District of Columbia. See In re Bogollagama, 979 A.2d 629 (D.C.2009)(disbarment is the functional equivalent of a revocation imposed in Virginia). Also see In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.*1642006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). It is
FURTHER ORDERED that for purposes of filing a petition for reinstatement respondent’s suspension will not begin to run until such time as she files an affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g) and has satisfied the conditions of her earlier suspension.